Case 0:19-cv-62951-XXXX Document 1 Entered on FLSD Docket 11/30/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.:

  MARIE SUZETTE CHARLES DENIS,

                 Plaintiff,
  v.

  SIGNATURE HEALTHCARE, LLC,

              Defendant.
  __________________________________/

                                            COMPLAINT
                                        {Jury Trial Demanded}

         Plaintiff, MARIE SUZETTE CHARLES DENIS, brings this action against Defendant,

  SIGNATURE HEALTHCARE, LLC, pursuant to the Fair Labor Standards Act (“FLSA”), 29

  U.S.C § 201 et seq., and alleges as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiff MARIE SUZETTE CHARLES DENIS was a resident

  of the State of Florida and an “employee” of Defendant as defined by the FLSA.

  3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

  recurring basis within the meaning of the FLSA.

  4.     At all times material hereto, Defendant SIGNATURE HEALTHCARE, LLC was an

  enterprise engaged in commerce or in the production of goods for commerce pursuant to 29 U.S.C.

  § 203(s)(1)(B) because it operated an institution primarily engaged in the care of the sick, the aged,

  and/or the mentally ill or defective who reside on its premises.

  5.     At all times material hereto, Defendant SIGNATURE HEALTHCARE, LLC was a foreign

  limited liability company engaged in business in South Florida, engaged in commerce in the field
Case 0:19-cv-62951-XXXX Document 1 Entered on FLSD Docket 11/30/2019 Page 2 of 3



  of operating assisted living facilities, at all times material hereto was the “employer” of Plaintiff

  as that term is defined under statutes referenced herein, engaged along with its employees in

  interstate commerce, and has annual gross sales and/or business volume of $500,000 or more.

  6.     Two or more of Defendant’s employees handled tools, supplies, and equipment

  manfuactured outside Florida in furthernace of their business including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, and paper.

  7.     Plaintiff MARIE SUZETTE CHARLES DENIS worked for Defendant as a licensed

  practical nurse.

  8.     Defendant failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

  regular hourly rate for hours worked over 40 each week.

  9.     Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

  change as Plaintiff engages in the discovery process.

  10.    Defendant has knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

  11.    Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

  waived or abandoned.

  12.    Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

  services provided.
Case 0:19-cv-62951-XXXX Document 1 Entered on FLSD Docket 11/30/2019 Page 3 of 3



                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)

  13.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-12 above as if

  set forth herein in full.

  14.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiff is entitled to: (i) time-and-a-half overtime pay and (ii) liquidated damages pursuant

  to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  15.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff demands judgment against Defendant plus costs, reasonable

  attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                                Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791
